Citation Nr: 9923649	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-23 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March to November 1944 and 
from May 1945 to July 1947.  This matter comes to the Board 
of Veterans' Appeals (Board) from a June 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder.  
The veteran has perfected an appeal of that decision.

Entitlement to service connection for the residuals of a 
claimed back injury was originally denied by the RO in 
October 1972.  The veteran was notified of that decision.  He 
did not appeal, and the October 1972 decision became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1972).  The 
veteran again claimed entitlement to service connection for a 
low back disorder on numerous occasions from April 1973 
through October 1976, and each time the RO determined that 
new and material evidence had not been submitted.  In an 
April 1977 decision the Board denied entitlement to service 
connection for a low back disorder on the substantive merits 
of the claim.

From July 1977 through July 1990 the veteran again claimed 
entitlement to service connection for a low back disorder on 
numerous occasions, and each time the RO again determined 
that new and material evidence had not been submitted.  The 
July 1990 decision was appealed to the Board, and in a March 
1992 decision the Board upheld the determination that new and 
material evidence had not been submitted.  The Board's March 
1992 decision became final in the absence of an appeal.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1991).

The veteran again claimed entitlement to service connection 
for a low back disorder, and in the June 1995 decision here 
on appeal the RO again determined that new and material 
evidence had not been submitted.  Following the initiation of 
the veteran's appeal, in a September 1998 supplemental 
statement of the case the RO apparently determined, without 
expressly stating, that new and material evidence had been 
submitted, and denied entitlement to service connection on 
the substantive merits of the claim.  Although the RO has 
considered the claim for service connection for a low back 
disorder on a de novo basis, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 12 Vet. App. 247 (1999).  The proper issue 
on appeal is, therefore, whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a low back disorder.

Subsequent to the June 1995 rating decision the veteran 
claimed entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The RO has undertaken the 
development of that claim prior to certification of the 
current appeal but, based on the available documentation, has 
not yet adjudicated the claim.  To the extent that the claim 
of entitlement to service connection for PTSD has not been 
adjudicated, it is referred to the RO for appropriate action.  
See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are 
raised for the first time on appeal should be referred to the 
RO for appropriate action).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder in March 1992, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the March 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and it is material, 
because it bears directly and substantially on whether the 
veteran's low back disorder is related to a back injury in 
service, and it must be considered in order to fairly decide 
the merits of his claim.

3.  The claim of entitlement to service connection for a low 
back disorder is not supported by probative medical evidence 
of a nexus between an in-service back injury and the 
currently diagnosed low back disorder.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision denying entitlement to 
service connection for a low back disorder became final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1991), 38 C.F.R. § 3.156 (1998).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not show that he 
registered any complaints or received any treatment for a 
back disorder during either period of service.  The report of 
a physical examination in August 1944 indicates that no 
abnormalities of the bones, joints, or muscles were found.  
The original report of his November 1944 separation 
examination does not list any significant diseases, wounds, 
or injuries that were incurred in service, and no 
musculoskeletal defects were found on examination.  In a 
space for the examiner to list conditions and opine whether 
they would result in disability, there is the typed entry 
"PARA."  It appears that an attempt was made to erase this 
entry.  In a copy of the same examination report, the word 
"BACK" is written in above the entry "PARA."  The 
examining physician indicated on both forms that the 
condition was not likely to result in any disability.  The 
veteran was separated from service in November 1944 due to 
minority.

The reports of his examinations on entry to his second period 
of service in May and October 1945 indicate that, with the 
exception of pes planus, no musculoskeletal defects were 
found on examination.  No significant diseases, wounds, or 
injuries were noted when he was separated from his second 
period of service, and no musculoskeletal defects were found 
on examination.  The report of the separation examination for 
the second period of service shows, in reference to a 
psychiatric diagnosis, that the veteran was being separated 
from service due to "inaptness."

A copy of his enlistment record from his first period of 
service indicates that a back injury had occurred during 
service.  The veteran also obtained copies of the morning 
reports for his unit showing that he was on sick call 
February 12, 1946, and that he was returned to duty the same 
day.  His service medical records do not reflect that any 
treatment was provided on that date.  The RO made several 
attempts to obtain additional service medical records and 
records from the Office of the Surgeon General, but none 
could be located.  Contrary to the veteran's assertions, his 
service medical records do not appear to have been affected 
by the fire and the National Personnel Records Center in 
1973, in that his records were forwarded to the RO prior to 
the fire.

June and August 1967 VA hospital summaries indicate that the 
veteran was admitted to the hospital because of arthritis 
affecting the back, toes, and ankles, which had been present 
for approximately six weeks prior to the hospitalization.  In 
conjunction with the hospitalization the veteran reported 
being completely asymptomatic until May 1967, at which time 
he twisted his back.  He denied having any service-connected 
disability or serious illness while in service during World 
War II.  He also denied having any adult illnesses, and 
reported having been hospitalized in 1960 for an abdominal 
disorder.  His complaints were initially assessed as 
rheumatoid arthritis.  An X-ray study of the lumbar spine 
revealed some straightening, but no other abnormalities.

In July 1967 the veteran claimed entitlement to nonservice-
connected pension benefits due to polyarthritis.  At that 
time he stated that the polyarthritis began in April 1967.  
In a September 1967 rating decision the RO determined that 
the veteran was permanently and totally disabled for 
nonservice-connected pension purposes, based on a diagnosis 
of rheumatoid arthritis.

A December 1969 VA medical report shows that the veteran 
received treatment for an acute exacerbation of chronic 
arthritis, which he had had for several years.  He complained 
primarily of mid to low back pain.

In conjunction with a February 1970 VA examination the 
veteran complained of arthritic pain in the hips, ankles, 
right knee, right elbow, right shoulder, and in the dorsal 
spine.  Examination revealed palpable tenderness and spasm 
along the lower dorsal spine.  A radiographic arthritis 
survey revealed no abnormalities.  The examiner provided a 
diagnosis of arthralgia of the spine and multiple joints, 
type undetermined.

VA treatment records show that in September 1971 the veteran 
was hospitalized for complaints of pain in the back and left 
lower extremity that were assessed as a probable herniated 
nucleus pulposus (HNP) at L5-S1.  On hospitalization he 
reported having low back pain that radiated to the left thigh 
of six months in duration.  He also reported having injured 
his back in 1945 while participating in paratroop activities.  
He was noted to have a long history of alcohol and drug 
abuse, and to have a past history of arthritis of an unknown 
type.  In November 1971 he underwent an L5-S1 left 
hemilaminotomy and diskectomy, following which he developed 
arachnoiditis affecting the lumbar spine.  The report of a 
November 1971 examination indicates that he had had arthritis 
for 10 years.  The medical evidence shows that he has 
continued to receive treatment for his low back symptoms, 
including pain medication, injections, and physical therapy.

The veteran initially claimed entitlement to service 
connection for the low back disorder in November 1971, at 
which time he stated that he had received treatment for a low 
back injury while in service in 1943 or 1944.  In several 
statements he reported that after completing his fourth jump 
in parachuting school he landed on a rock pile and hurt his 
back.  He stated that the men he served with and his 
commanding officer knew of the back injury, and that he had 
reported to sick call and been given aspirin.

In March 1973 the veteran submitted a statement from an 
individual with whom he had served from 1945 to 1947.  That 
servicemember stated that from 1945 to 1947 the veteran told 
him that he had injured his back after completing his fourth 
jump in paratrooper training, and he continued to complain of 
the injury in 1947.  In an April 1976 statement another 
individual stated that the veteran wrote to him in 1945 and 
told him about the back injury.  The individual also stated 
that the veteran told him in 1949 that he was trying to get 
treatment for the back injury from VA, and that the veteran 
continued to suffer from the same back problem.  

An August 1976 VA treatment record shows that the veteran 
reported having injured his back in paratrooper school in 
service, and that he continued to have back pain until 1971, 
when the surgery was performed.  

The veteran also submitted a statement from an individual in 
September 1976, in which the individual reported that the 
veteran had difficulty getting out of bed.  His sister 
submitted a statement in July 1977 in which she reported that 
he had been hospitalized at a VA hospital in 1949 due to a 
service-connected back injury.  The RO tried to obtain the 
records of the 1949 treatment from the VA hospital, but was 
told in August 1977 that although their records indicated 
that the veteran had been hospitalized, no other information 
or records could be located.

An August 1977 VA medical report shows that a review of the 
veteran's medical records disclosed that when he was 
hospitalized in 1971 he reported having injured his back in 
1945.  The records also indicated that he had an old fracture 
of the L1 vertebra, but that the physician was not able to 
state the age of the fracture.  He did state that the 
fracture was at least several months old when discovered, and 
that from a purely clinical standpoint he would assume that 
the 1945 injury could have been the cause of the fracture, 
but that there was no way to prove the connection unless an 
X-ray study had been conducted at the time of the original 
injury.

A November 1977 report from a private hospital shows that the 
veteran was hospitalized in October and November 1960 with 
acute pancreatitis and in October and November 1961 due to 
acute gastroenteritis and subacute pancreatitis.  No 
reference was made to any treatment provided for complaints 
pertaining to the low back.

Additional private hospital records received in January 1978 
indicate that the veteran was hospitalized in December 1961 
and February 1962 due to complaints of syncope, the cause of 
which was not determined.  The December 1961 hospital summary 
showed that he had several prior admissions due to complaints 
of pain in the left upper abdomen, the cause of which was not 
determined.  In recording his past medical history no 
reference was made to a back injury, and no abnormalities of 
the spine were noted as the result of a physical examination.

Based on the evidence shown above, in March 1992 the Board 
denied entitlement to service connection for a low back 
disorder on the basis that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
evidence received subsequent to the March 1992 decision 
includes several statements and hearing testimony provided by 
the veteran, statements from individuals who knew the veteran 
during and shortly after World War II, and the reports of VA 
examinations in May 1994, November 1997, and May 1998.

In conjunction with the May 1994 examination the veteran 
again reported having injured his back as the result of a 
parachute jump in 1944, and that he had experienced back pain 
ever since.  The examining physician did not provide any 
opinion regarding the etiology of the documented low back 
disorder.

In a May 1994 statement the veteran's first wife stated that 
he had obtained medical treatment for back pain from her 
family physician when he was stationed in Germany in 1946 and 
1947.

In several statements and during a July 1995 hearing the 
veteran stated that he was not aware of having restricted his 
original claim to nonservice-connected pension benefits.  He 
testified that he initially sought treatment for his back at 
a VA medical facility in 1945, that he received treatment for 
his back complaints during his second tour of service, and 
that he again sought treatment at a VA facility in 1948.  He 
denied that the VA doctors were able to do anything for his 
back pain.  He said that his back problems were one reason 
that he and his first wife were divorced, because he kept 
quitting his jobs rather than let his employer find out about 
his back problem.  He stated that he had lost many jobs due 
to back pain.

In a statement received in October 1995 the veteran's second 
wife stated that he injured his back in 1944, at which time 
he had been hospitalized at the same VA hospital at which the 
veteran claimed to have been hospitalized in 1948.  She also 
stated that he was using a cane to walk due to the pain in 
his legs when he was separated from service the second time.  
She said that she was married to him at the time, and that 
she took him to the hospital.  Other documents in the case 
file indicate that the veteran did not divorce his first wife 
until 1955, and that he married his second wife in 1957.

The veteran submitted statements from four individuals in 
which they attested that they knew him when he returned home 
after being separated from service, and that he was having 
problems with his back and legs at that time.

In an August 1997 report a private physician provided the 
information that the veteran now suffered from cardiomyopathy 
that predisposed him to congestive heart failure, and multi-
vessel ischemic coronary artery disease.

In conjunction with a November 1997 VA examination the 
veteran reported having had low back pain since 1944, when he 
injured his back in a parachute jump.  He stated that he was 
hospitalized and his back taped, and that the back pain 
persisted and resulted in his separation from service in 
1947.  He reported having 47 jobs between 1948 and 1950 due 
to his back pain, and having undergone a laminectomy in 1972.

As the result of an examination, the examiner provided a 
diagnosis of failed back syndrome.  An X-ray study revealed 
evidence of degenerative disc and joint disease at multiple 
levels of the lumbar spine.  The examiner stated that the 
veteran had experienced an acute back strain in 1944, 
followed by a mild chronic lumbar strain for which no 
treatment was provided.  The examiner also stated that the 
veteran had re-injured his back in 1967, which constituted an 
aggravation of the pre-existing disorder, resulting in the 
laminectomy in 1972 and the current failed back syndrome.  
The examiner provided the opinion that 40 percent of the 
veteran's current low back disability resulted from the in-
service injury, 40 percent from the 1967 injury, and 
20 percent from degenerative joint disease.  The examiner 
also stated that the lay evidence provided by the veteran was 
helpful in the adjudication of the back disorder.

The report of a May 1998 VA orthopedic examination shows that 
the claims file, including the service medical records, was 
reviewed in conjunction with the examination, and the 
examiner summarized the relevant evidence in the report of 
the examination.  The examiner noted the report of the 
November 1944 separation examination indicating that no 
residuals would result from the back injury, the absence of 
any back injury found on examination in August 1944, and the 
absence of any back disorder noted on separation in May 1947.  
The examiner also noted the report in 1967 of a May 1967 back 
injury, a history of six months of symptoms prior to the 
surgery in 1971, and the veteran's report of continuing back 
pain following the 1944 injury during the November 1997 
examination.

During the May 1998 examination the veteran again reported 
having back pain since the parachuting injury in 1944.  He 
also reported having received treatment for his back symptoms 
from VA in 1948 or 1949 and intermittently until 1960.  He 
stated that he had many injuries following his separation 
from service that prevented him from keeping a job, with a 
twisting injury to his back in 1967.  He was unable to state 
the specific times when he had back pain.

As the result of an examination, interview of the veteran, 
and review of the case file; the examiner provided the 
opinion, based on all of the available evidence, that the 
veteran's current back disorder was not related to a back 
injury in 1944.  The examiner stated that, except for the 
veteran's reported history, there was no objective evidence 
to support any other opinion.  The examiner noted the absence 
of any evidence of medical treatment from 1947 to 1967 and 
the injury that occurred in 1967.  The examiner also stated 
that the veteran's lay history, which was found to be faulty, 
was not sufficient to relate the current back disorder to the 
back pain that he experienced in service.

The veteran was also provided a VA neurological examination 
in May 1998, the report of which shows that although the 
veteran's medical chart was available for review, the claims 
file was not.  During the examination the veteran again 
reported having injured his back in 1944, which prevented him 
from being able to walk and resulted in rocks being removed 
from his back two days later.  He reported having marked pain 
following the injury that radiated into his lower 
extremities, and that the pain continued throughout his 
second period of service and resulted in his separation from 
service.  He also reported having continuing pain from 1947 
until 1967, at which time another injury had occurred.

As a result of the examination the neurologist noted the 
veteran's history of an injury in 1944 and subsequent pain 
throughout the years, and found it reasonable to assume that 
the veteran had received medical treatment during that time, 
although that treatment was not documented.  The examiner 
found that the current back disorder was related to the in-
service injury based on the reported history of having back 
pain since 1944, and the veteran's assertion of having 
received treatment from 1947 to 1967, although that treatment 
was not documented.

II.  New and Material Evidence

When the Board disallows a claim, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  If new 
and material evidence is presented with respect to a claim 
that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the 
substantive merits of the claim, after fulfilling VA's duty 
to assist the veteran in developing the facts of the case.  
See Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
the reports of the November 1997 and May 1998 VA 
examinations, in which the examiners provided opinions on the 
etiology of the current low back disorder, are new and 
material evidence.  The reports of the examinations are new, 
in that they are not cumulative of the evidence of record 
because prior to the November 1997 examination no physician 
had provided an opinion on the relationship, if any, between 
the 1944 injury and the current disability.  The evidence is 
also material, because it bears directly and substantially on 
whether the current back disorder is related to an in-service 
injury and it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability."  Elkins, 12 Vet. App. at 209.

The Board has determined, therefore, that new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for a low back disorder is reopened.

III.  Well-Grounded Claim

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997); 38 C.F.R. 
§ 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Board 
notes that the veteran claims to have received treatment for 
his back from a VA medical facility in the 1940s, the records 
of which could not be located.  The veteran has not indicated 
the existence of any other evidence that, if obtained, would 
make his claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a low back 
disorder is not well grounded.  There is medical evidence of 
a current diagnosis and the service medical records indicate 
that the veteran had a back injury in service.  Caluza, 7 
Vet. App. at 506.  There is no probative evidence of record, 
however, indicating a nexus between the current low back 
disorder and the in-service injury.  See Wade v. West, 11 
Vet. App. 302 (1998).

In the August 1977 medical report the VA physician stated 
that when the veteran was hospitalized in 1971 he reported 
having injured his back in 1945, and that an old fracture of 
the L1 vertebra was noted in 1971.  The physician was not 
able to state the age of the fracture, but indicated that the 
fracture was at least several months old when discovered.  He 
also stated that the 1945 injury could have been the cause of 
the fracture, which could not be substantiated in the absence 
of an 
X-ray study at the time of the injury.  The physician made no 
reference to the injury that occurred in 1967.  Given the 
length of time between the in-service injury and the actual 
diagnosis of a low back disorder, the absence of any 
objective evidence of a vertebral fracture in service, the 
intervening injury in 1967, and the physician's failure to 
relate the old vertebral fracture to the degenerative joint 
and disc disease of the lumbar spine, the Board finds that 
the opinion expressed by the physician in August 1977 is too 
speculative to constitute probative evidence of a 
relationship between the in-service injury and the current 
medical diagnosis.  See Bloom v. West, 12 Vet. App. 185 
(1999) (the finding of whether a medical nexus opinion is 
sufficient to show a well-grounded claim must be made on a 
case by case basis, given the facts of the case and the 
clinical findings and rationale for the opinion).

The veteran has provided lay evidence of low back 
symptomatology during and following his separation from 
service, and he contends that the back disorder that was 
initially diagnosed in 1967 is related to the in-service 
injury.  Although the veteran is competent to provide 
evidence of symptomatology, he is not competent to relate the 
current disability to the claimed in-service injury, nor is 
he competent to relate his continuing symptomatology to the 
current diagnosis.  Savage, 10 Vet. App. at 496.

The examiner in November 1997 and the neurologist in May 1998 
found that the veteran's current low back disability was 
related to the in-service injury, based on the veteran's 
reported symptomatology during and following service.  In 
conjunction with those examinations he reported having had 
low back pain since 1944, at which time he injured his back 
in a parachute jump.  He also stated that he was hospitalized 
at the time, that he had marked back pain following the 
injury, and that the back pain resulted in his separation 
from service in 1947.  Based on his reported history, the 
examiner in November 1997 stated that the veteran had 
experienced an acute back strain in 1944, followed by a mild 
chronic lumbar strain that resulted in 40 percent of his 
current low back disability.  The neurologist in May 1998 
also found that the back disorder that was initially 
diagnosed in 1967 was related to the claimed in-service 
injury.

Read in a light most favorable to the veteran, the service 
medical records indicate that he had a back injury during his 
first period of service.  However, those same records show 
that the also indicate that the injury did not result in any 
chronic residuals, that he was not hospitalized due to the 
injury, and that he was separated from service in 1947 due to 
"inaptness," not the purported back disorder.  Because the 
medical opinions were based solely on the veteran's reported 
history, which is not supported by the contemporaneous 
evidence, they are not credible and they have no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an 
opinion that is based on an inaccurate factual premise is not 
credible and has no probative value); see also Grover v. 
West, 12 Vet. App. 109 (1999) (a medical opinion that is 
based on a claimed injury that is not supported by the 
service medical records is not sufficient to make the claim 
well grounded).

The only medical opinion that is based on a review of the 
objective evidence, rather than the veteran's reported 
history, is included in the report of the May 1998 orthopedic 
examination.  That opinion indicates that the current back 
disorder is not related to the claimed in-service injury, and 
is not, therefore, sufficient to well ground the claim.  In 
the absence of probative evidence showing that the current 
low back disorder is related to an in-service disease or 
injury, the Board has determined that the claim of 
entitlement to service connection for a low back disorder is 
not well grounded.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

The claim of entitlement to service connection for a low back 
disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

